 

Exhibit 10.2

LOAN AND SECURITY MODIFICATION AGREEMENT

 

This Loan and Security Modification Agreement is entered into as of June 27,
2018 by and between EVERBRIDGE, INC. (“Parent”) and WESTERN ALLIANCE BANK
(“Bank”).  Parent is also referred to herein as “Borrower”.

 

1.DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Parent to Bank, Parent is indebted to Bank pursuant to, among other
documents, a Loan and Security Agreement by and between Parent and Bank, dated
as of June 30, 2015 and as may be amended from time to time (the “Loan and
Security Agreement”). Capitalized terms used without definition herein shall
have the meanings assigned to them in the Loan and Security Agreement.

 

2.REMOVAL OF CO-BORROWER. IDV SOLUTIONS, LLC (“IDV”) had been added as a
“Borrower” to the Loan and Security Agreement pursuant to the Loan and Security
Modification Agreement dated as of November 14, 2017 by and between Parent, IDV
and Bank.  IDV was subsequently merged with and into Parent and no longer exists
as a separate entity. Therefore, IDV is hereby removed as a Borrower under the
Loan and Security Agreement.

 

3. EVENT OF DEFAULTS; WAIVER. Parent acknowledges that there are existing and
uncured Events of Default arising from Parent’s failure to comply with (i)
Section 6.11, Section 7.3 and Section 7.7 of the Loan and Security Agreement
with respect to the acquisition of Unified Messaging Systems ABA by Holdings
which is a foreign Subsidiary of Parent, and (ii) Section 6.12 of the Loan and
Security Agreement with respect to the failure to provide notice of the
foregoing Events of Default (collectively, the “Existing Defaults”). Subject to
the conditions contained herein and performance by Borrower of all of the terms
of the Loan and Security Agreement after the date hereof, Bank waives the
Existing Defaults. Bank does not waive Borrower’s obligations under such
sections after the date hereof, and Bank does not waive any other failure by
Borrower to perform its Obligations under the Loan Documents.

 

4.MODIFICATION(S) TO LOAN AND SECURITY AGREEMENT.

 

(A)

The definition of “Revolving Maturity Date” in Section 1.1 is hereby amended and
restated in its entirety as follows:

 

“‘Revolving Maturity Date’ means September 28, 2018.”

 

(B)

Sections 6.3(a) and 6.3(b) are amended and restated in their entirety to read as
follows:

 

 

“(a) as soon as available, but in any event within five (5) days after the last
day of each fiscal quarter in which periodic and other reports, proxy
statements, and other materials are required to be filed by Borrower with the
Securities and Exchange Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended, (i) a Borrowing Base Certificate
signed by a Responsible Officer in substantially the form of Exhibit C hereto,
(ii) a recurring revenue report, and (iii) a Compliance Certificate signed by a
Responsible Officer in substantially the form of Exhibit D hereto;

 

(b) as soon as available, but in any event within five (5) days after the last
day of each fiscal quarter in which periodic and other reports, proxy
statements, and other materials are required to be filed by Borrower with the
Securities and Exchange Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended, (i) a company prepared consolidated
and consolidating balance sheet, income statement, and cash flow statement
covering Borrower’s consolidated and consolidating operations during such
period, prepared in accordance with GAAP, consistently applied, in a form
acceptable to Bank and certified by a Responsible Officer, and (ii) aged
listings of accounts receivable and accounts payable by invoice date;”

 

(C)

Exhibit D to the Loan and Security Agreement is replaced in its entirety with
the Exhibit D attached hereto.

 

 

5.CONSISTENT CHANGES; PAYMENT OF BANK EXPENSES. The Loan Documents are each
hereby amended wherever necessary to reflect the changes described above.
Borrower shall promptly pay all Bank Expenses incurred in connection herewith.

 

--------------------------------------------------------------------------------

6.NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under Loan
Documents. Borrower and its affiliates (each, a “Releasing Party”) acknowledges
that Bank would not enter into this Loan and Security Modification Agreement
without Releasing Party’s assurance that it has no claims against Bank or any of
Bank’s officers, directors, employees or agents. Except for the obligations
arising hereafter under this Loan and Security Modification Agreement, each
Releasing Party releases Bank and each of Bank’s officers, directors and
employees from any known or unknown claims that Releasing Party now has against
Bank of any nature, including any claims that Releasing Party, its successors,
counsel, and advisors may in the future discover they would have now had if they
had known facts not now known to them, whether founded in contract, in tort or
pursuant to any other theory of liability, including but not limited to any
claims arising out of or related to the Loan and Security Agreement or the
transactions contemplated thereby.  Releasing Party waives the provisions of
California Civil Code section 1542, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest.   The provisions, waivers and releases of this section
shall inure to the benefit of Bank and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Loan and Security Modification Agreement and the other Loan
Documents, and/or Bank’s actions to exercise any remedy available under the Loan
Documents or otherwise.

 

7.REPRESENTATIONS AND WARRANTIES. Borrower understands and agrees that in
modifying the existing Loan Documents, Bank is relying upon Borrower's
representations, warranties, and agreements, as set forth in the Loan Documents.
Borrower represents and warrants that the representations and warranties
contained in the Loan and Security Agreement are true and correct in all
material respects (or, if qualified as to “materiality” or “Material Adverse
Effect”, in all respects) as of the date of this Loan and Security Modification
Agreement (except to the extent any such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty is
true and correct in all material respects as of such earlier date), and that
after giving effect to this Loan and Security Modification Agreement, no Event
of Default has occurred and is continuing.

 

8.CONTINUING VALIDITY. Except as expressly modified pursuant to this Loan and
Security Modification Agreement, the terms of the Loan Documents remain
unchanged and in full force and effect. Bank's agreement to modifications to the
existing Loan Documents pursuant to this Loan and Security Modification
Agreement in no way shall obligate Bank to make any future modifications to the
Loan Documents. Nothing in this Loan and Security Modification Agreement shall
constitute a satisfaction of the Obligations. It is the intention of Bank and
Borrower to retain as liable parties all makers and endorsers of Loan Documents,
unless the party is expressly released by Bank in writing. No maker, endorser,
or guarantor will be released by virtue of this Loan and Security Modification
Agreement. The terms of this paragraph apply not only to this Loan and Security
Modification Agreement, but also to any subsequent loan and security
modification agreements.

 

9.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; REFERENCE PROVISION. This Loan and
Security Modification Agreement constitutes a “Loan Document” as defined and set
forth in the Loan and Security Agreement, and is subject to Sections 11 and 12
of the Loan and Security Agreement, which are incorporated by reference herein.

 

10.CONDITIONS PRECEDENT. As a condition to the effectiveness of this Loan and
Security Modification

Agreement, Bank shall have received, in form and substance satisfactory to Bank,
the following:

 

(a)

affirmation of guaranty duly executed by Everbridge Securities Corporation;

 

 

(b)

affirmation of guaranty duly executed by Microtech USA, LLC; and

 

 

(c)

such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

 

[SIGNATURE PAGE FOLLOWS]

 

11.COUNTERSIGNATURE. This Loan and Security Modification Agreement shall become
effective only when executed by Bank and Borrower.

 



 

--------------------------------------------------------------------------------

BORROWER:

 

BANK:

 

 

 

 

 

 

 

EVERBRIDGE, INC.

 

WESTERN ALLIANCE BANK

 

 

 

 

 

 

 

By:

 

/s/ Kenneth S. Goldman

 

By:

 

/s/ Robert Bryant

 

 

 

 

 

 

 

Name:

 

Kenneth S. Goldman

 

Name:

 

Robert Bryant

Title:

 

SVP & Treasurer

 

Title:

 

AVP-Tech Banking

 

 

--------------------------------------------------------------------------------

EXHIBIT D COMPLIANCE CERTIFICATE

 

 

TO:

WESTERN ALLIANCE BANK

 

FROM: EVERBRIDGE, INC.

The undersigned authorized officer of EVERBRIDGE, INC. on behalf of itself and
all other Borrowers. hereby certifies that in accordance with the terms and
conditions of the Loan and Security Agreement between Borrowers and Bank (the
“Agreement”), (i) each Borrower is in complete compliance for the period ending
____________ with all required covenants except as noted below and (ii) all
representations and warranties of Borrowers stated in the Agreement are true and
correct in all material respects as of the date hereof except as noted below;
provided, however, that those representations and warranties expressly referring
to another date shall be true, correct and complete in all material respects as
of such date. Attached herewith are the required documents supporting the above
certification. The officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

Recurring Revenue Report

 

Within 5 days of SEC Reporting

 

Yes

 

No

Borrowing Base Certificate

 

Within 5 days of SEC Reporting

 

Yes

 

No

Compliance Certificate

 

Within 5 days of SEC Reporting

 

Yes

 

No

Quarterly consolidated financial statements

 

Within 5 days of SEC Reporting

 

Yes

 

No

Quarterly consolidating financial statements

 

Within 5 days of SEC Reporting

 

Yes

 

No

A/R & A/P Agings

 

Within 5 days of SEC Reporting

 

Yes

 

No

Annual financial statements (CPA Audited)

 

FYE within 180 days

 

Yes

 

No

Annual operating budget, sales projections and operating plans approved by board
of directors

 

Annually no later than 30 days following the beginning of each fiscal year or
board approval, whichever is earlier

 

Yes

 

No

 

 

 

 

 

 

 

A/R Audit

 

Initial and Annual

 

Yes

 

No

IP Report

 

Annual

 

Yes

 

No

 

 

 

 

 

 

 

Deposit balances with Bank

 

$_______________

 

 

 

 

Deposit balance outside Bank

 

$_______________

 

 

 

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

Minimum MRR Renewal Rate

 

90%

 

______%

 

Yes

 

No

(measured quarterly, on a rolling 4 quarters basis)

 

 

 

 

 

 

 

 

 

 

 

Comments Regarding Exceptions: See Attached.

 

 

Sincerely,

 

 

SIGNATURE

 

 

TITLE

 

 

 

--------------------------------------------------------------------------------

DATE

 

 

 